DETAILED ACTION
Status of the Application
	Claims 1-2, 5-17, 21-23, 25-26 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
	Applicant’s amendment of claims 16, 21-23, 25-26 as submitted in a communication filed on 4/22/2022 is acknowledged.
	Claims 1-2, 5-15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claim 22 refers to SEQ ID NO: 573-587 and 591.  In view of Applicant’s election, no search or consideration has been made of SEQ ID NO: 573-587.  Claim 22 has been examined only to the extent it encompasses the polypeptide of SEQ ID NO: 591, which is the Leptotrichia shahii DSM 19757 C2c2 protein elected.  Claims 16 (linking claim), 17, 21-23, 25-26 are at issue and are being examined herein to the extent they encompass the elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to due to the presence of a comma after the term “M6-0635”. Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 16-17, 21-22, 25-26 are rejected and claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claims 16, 21-23, 25-26 (claim 17 dependent thereon) are indefinite in the recitation of “C2c2” for the reasons of record.   The term “C2c2” does not convey any particular function and/or structure.   It appears to be Applicant’s own nomenclature to refer to a particular protein.  However, it is unclear as to which proteins are included or excluded from the terms.   In view of the teachings of the specification and the lack of information in the prior art regarding the structure/function characteristics associated with the term “C2c2”, one cannot reasonably conclude what is encompassed or excluded from the term “C2c2”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 16-17, 21-23, 25-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims as presently presented comply with the requirements of 35 USC § 112 and are supported by a list of representative species from which a set of common structural features defining the C2c2 proteins and further identifying correlations between the structure and function of the C2c2 proteins. Applicant states that in the last response, common structural features were provided, including a secondary structure and two HEPN domains with catalytic motifs, citing an alignment of representative C2c2 loci shown in Figures 13J-1-13N-4.   Applicant submits that the information provided in the specification is sufficient to inform a POSA that Applicant was in possession of the C2c2 proteins with a disclosure of a representative number of species falling within the scope of the C2c2 proteins, claimed structural features that are described and explored in the specification that are common to C2c2 proteins and by disclosure of relevant, identifying characteristics coupled with a known or disclosed correlation between function and structure. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.    The Examiner acknowledges that the specification discloses a limited number of species of a set of proteins labeled as “C2c2” proteins.  The Examiner also acknowledges the alignment provided in Figures 13J-1-13N-4 and the fact that  the claims require the proteins to have two HEPN domains.  However, the Examiner disagrees with Applicant’s contention that the information provided in the specification is sufficient to inform a POSA that Applicant was in possession of the claimed invention.   While it is asserted that the C2c2 proteins disclosed meet the functional limitations required in the claims, it is noted that the only species disclosed which was shown to actually meet the recited functional limitations is the L. shahii protein of SEQ ID NO: 591.  There is no actual functional  validation of the remaining species of the so called “C2c2” proteins disclosed.    
	The Examiner has previously acknowledged that HEPN domains were known in the prior art and the RxxxH motif was also known in the prior art. However, neither the specification nor the prior art, teach which are the structural features required in the HEPN domains for RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  It is reiterated herein that the specification teaches that C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.  Moreover, HEPN domains have been found in proteins that do not have RNase activity.  Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. Moreover, while the specification states that the C2c2 proteins comprise HEPN domains, the specification and Anantharaman et al. (provided by Applicant in the prior response) state that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all C2c2 CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  As previously indicated, in the instant case, all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  While Applicant argues that the specification teaches that two catalytic HEPN domains are features representative of the genus of proteins required by the claims, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a C2c2 CRISPR-Cass effector protein with RNase activity that can form a complex with a guide RNA and cleave a target nucleic acid.  Moreover, it is reiterated herein that it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein as claimed.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. Thus, one of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to cleave a target nucleic acid beyond two Rx4-6H motifs (one in each HEPN domain).
	It is reiterated herein that  the claims require a large genus of proteins which are structurally unrelated or substantially unrelated, and a large genus of nucleic acid components which are structurally unrelated.  As previously stated, the total number of variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 that result solely from amino acid substitutions is 7.97x10655 variants.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 591, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 591 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, a POSA cannot reasonably conclude that applicant was in possession of the genus of proteins claimed when only one of the species disclosed has been shown to actually have the desired RNase activity, the vast majority of the structure of a protein as required by the claims is unknown, and there is no known or disclosed correlation between function and structure that would provide the remaining structural features of a protein as required by the claims.  

Claims 16-17, 21-23, 25-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising  the L. shahii protein of SEQ ID NO: 71 or SEQ ID NO: 591 and a nucleic acid component that forms a complex with the protein of SEQ ID NO: 71 or SEQ ID NO: 591, wherein the complex can bind to a target nucleic acid, does not reasonably provide enablement for a composition comprising any C2c2 CRISPR Cas effector protein having two HEPN domains and RNase activity, or any variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, and a nucleic acid component that binds to the C2c2 CRISPR Cas effector protein or the variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 to form a complex, wherein said nucleic acid component directs the binding of the complex to a target polynucleotide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 16 as currently presented is directed to compositions comprising a C2c2 CRISPR-Cas protein with RNase activity and comprising two HEPN domains.  Applicant refers to MPEP § 2164.01(b) in support of the argument that as long as the specification discloses at least one method for making and using the claimed invention that bears a reasonably correlation to the entire scope of the claim, then the enablement requirement of 35 USC § 112 is satisfied.  Applicant states that the specification provides the characteristics and properties of C2c2 proteins comprising two HEPN domains that find use in the claimed compositions as well as characteristics and requirements for the nucleic acid component to form the complex with the C2c2 protein, citing Example 8, Figures 59, 75, 90-93 and 99.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 16 as well as the statements in MPEP § 2164.01(b).  However, it is noted that MPEP § 2164.01(b) requires the disclosure of the at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim.  In the instant case, it is not believed that the disclosure of a single species that was functionally validated (L. shahii protein that comprises SEQ ID NO: 591; also called LshC2c2) to have the required activity, two Rx4-6H motifs in a protein that is approximately 1100 amino acids long, the disclosure of a HEPN motif of approximately 150 amino acids where only two amino acids are known, namely R and H in the  Rx4-6H motif, and the absence of a structure/function correlation that would provide the unknown structural elements in the required protein, bears a reasonable correlation to the entire scope of the claims.  It is noted that C2c2 proteins cleaving target RNA and other RNAs in the sample disclosed in the specification are only shown with regard to the L. shahii protein that comprises SEQ ID NO: 591.  There is no experimental evidence or working examples that show the remaining species of C2c2 proteins disclosed to have RNase activity and the ability to bind to a guide nucleic acid and cleave a target RNA. It is noted that even if one assumes that all the species of the so called “C2c2” proteins have the desired RNase activity and the ability to bind to a guide nucleic acid and cleave a target RNA, the claims are not limited to just the species disclosed but encompasses any protein having essentially any structure that comprises two HEPN domains, has RNase activity, and forms a complex with a guide nucleic acid, wherein the complex binds to the target RNA and the protein cleaves the target RNA.  It is reiterated herein that neither the specification nor the prior art provide the structural features required in the HEPN domain required for the protein to have the desired functional characteristics.  All that has been disclosed is that the HEPN domain comprises a Rx4-6H motif, thus only 4 amino acids are defined for the entire protein (2 Rs and 2 Hs) since the protein requires two HEPN domains and there is one Rx4-6H motif in each of the HEPN domains.  There is no known structure for HEPN domains associated with RNases.  As explained above, neither the specification nor the prior art teach which are the structural features required in the HEPN domains to display RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  
	As previously indicated, HEPN domains are also found in proteins that do not have RNase activity.  The specification teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.   Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. As stated in the specification, there is very little structural similarity among HEPN domains.  There is no disclosure of those structural features found in HEPN domains that are present in all C2c2 CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  The specification in the instant case only provides a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, namely R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  As indicated above,  even if (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As repeatedly indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein, which is equivalent to 800 amino acids, as required by the claims is unknown. There is no structure/function correlation that would allow one of skill in the art to determine which proteins are more likely to be C2c2 proteins having RNase activity.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  There is no knowledge or guidance as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  Similarly, it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   
Even for claims that are limited to variants of the polypeptide of SEQ ID NO: 591 that have at least 80% sequence identity to the polypeptide of SEQ ID NO: 591, the number of structural variants that meet the recited structural limitations is essentially infinite.  As calculated in prior Office actions, the total number of structural variants of the polypeptide of SEQ ID NO: 591 that have 80% sequence identity to the polypeptide of SEQ ID NO: 591 that result solely from substitutions is 7.97x10655 variants.   The estimate of Guo et al. previously calculated predicts that 1 in 1.46x1050 variants having 80% sequence identity to SEQ ID NO: 591 would have activity (1/(0.66)N).  Thus, one of skill in the art would expect that the vast majority of the structural variants encompassed by the recited genus of proteins lack enzymatic activity. In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant because the specification is completely silent with regard to (i) the structural features required beyond the Rx4-6H motif and/or (ii) a structure/function correlation that would allow the determination of those structural variants more likely to have the desired activity.   Since there is an essentially infinite number of structural mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine, or that the species disclosed bear reasonable correlation to the entire scope of the claims.    It is reiterated herein that while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that in the instant case the disclosure one method for making and using the claimed invention satisfies the enablement requirement, or that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Double Patenting
Claims 16-17, 21-23, 25-26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886.  In the alternative, claims 16-17, 21-23, 25-26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886 in view of Podolska et al. (Journal of Biomolecular Screening 19(3):417-426, first published 8/14/2013).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the instant rejection or the alternative rejection.  Claims 16-17, 21-23, 25-26 of the instant application as amended are directed in part to a composition comprising a C2c2 CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the C2c2 CRISRP-Cas effector protein has RNase activity and forms a complex with the guide RNA, wherein the guide RNA directs the complex to bind a target RNA, wherein the effector protein (a) two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminal end of the C2c2 CRISPR-Cas effector protein, (b) is a variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 protein.  The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-16 of US Patent No. 10,266,886 are directed in part to  (i) a system that comprises reagents for amplifying a target nucleic acid, an RNA construct that comprises a non-target sequence, a Cas13b protein (has two HEPN domains), a guide polynucleotide that binds to the Cas13b protein and forms a complex with the Cas13b protein, wherein the Cas13b protein comprises one or more HEPN domains, wherein the Cas13b protein cleaves the RNA construct comprising the non-target sequence, and (ii) a system that comprises a Cas13b protein one guide polynucleotide, and an RNA construct that comprises a non-target sequence, wherein the Cas13b comprises one or more HEPN domains, and wherein the Cas13b protein cleaves the RNA construct that comprises the non-target sequence.  The specification of US Patent No. 10,266,886 discloses a. L. shahii DSM 19757 C2c2 protein as a preferred embodiment of the genus of Cas13b proteins in the systems (SEQ ID NO: 591).  Furthermore, the specification of US Patent No. 10,266,886 discloses a labeled non-target RNA as a preferred embodiment of the genus of RNA constructs comprising a non-target sequence.  Therefore, the invention of claims 16-17, 21-23, 25-26 of the instant application is deemed an obvious variation of the invention of claims 1-16 of US Patent No. 10,266,886 in view of the preferred embodiments disclosed.
It is reiterated herein that a labeled RNA construct comprising a non-target sequence would have been obvious to one of skill in the art.  One of skill in the art would have been motivated to label the RNA construct comprising the non-target sequence of claims 1-16 of US Patent No. 10,266,886 to detect the cleavage of said RNA construct. One of ordinary skill in the art has a reasonable expectation of success at adding a label to the RNA construct because the use of labeled RNA for detection purposes is well known and widely used in the art as evidenced by Podolska et al. who teach a fluorescence-based screening of cleavage activity of a ribonuclease III Dicer on RNA molecules (Abstract).   Therefore, the addition of a detection label to the RNA construct comprising the non-target sequence of claims 1-16 of US Patent No. 10,266,886  is deemed obvious over the teachings of the prior art, particularly because claims 1-16 of US Patent No. 10,266,886 specifically require the Cas13b protein to have the ability to cleave the RNA construct having the non-target sequence.  As such, the invention of claims 16, 17, 21-23, 25-26 of the instant application is deemed an obvious variation of the invention of claims 1-16 of US Patent No. 10,266,886 in view of the teachings of the prior art.  Thus, contrary to Applicant’s assertions, the composition of claims 16-17, 21-23, 25-26 of the instant application  is not patentably distinct from the invention of claims 1-16 of US Patent No. 10,266,886.

Claims 16-17, 21-23, 25-26 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,060,115.
Claims 16-17, 21-23, 25-26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/450,699.  
These provisional rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant states that upon a finding of otherwise allowable subject matter, where the provisional double patenting rejections are the only issue remaining in prosecution, Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered and entered but not deemed persuasive to withdraw the instant provisional rejections. Claims 16-17, 21-23, 25-26 of the instant application as amended are directed in part to a composition comprising a C2c2 CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the C2c2 CRISRP-Cas effector protein has RNase activity and forms a complex with the guide RNA, wherein the guide RNA directs the complex to bind a target RNA, wherein the effector protein (a) has two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminal end of the C2c2 CRISPR-Cas effector protein, (b) is a variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 protein.  
Claims 1-22  of U.S. Patent No. 11,060,115 are directed in part to a composition comprising a Cas polypeptide having an amino acid sequence at least 95% identical to the polypeptide of SEQ ID NO: 591, and one or more nucleic acid components, wherein the nucleic acid component can form a complex with the Cas polypeptide, and wherein said complex can bind to a target polynucleotide.   The specification of the instant application discloses that the polypeptide of SEQ ID NO: 591 has RNase activity, comprises two HEPN domains between a mixed alpha/beta region, and comprises an HEPN domain near the C-terminal end.  The specification of U.S. Patent No. 11,060,115 discloses a composition comprising a Cas polypeptide having at least 2 HEPN domains, a guide RNA, and a fluorescent-labeled RNA that is not a target, wherein the Cas polypeptide forms a complex with the guide RNA, and wherein the complex binds to a target RNA, as a preferred embodiment of the genus of compositions claimed.  Therefore, the invention of claims 16-17, 21-23, 25-26 is deemed an obvious variation of the invention of claims 1-22 of U.S. Patent No. 11,060,115 in view of the preferred embodiments disclosed.  
Claims 1-9 of copending Application No. 16/450,699 remain directed in part to a composition comprising a CRISPR-Cas effector protein and a nucleic acid component, wherein the nucleic acid component forms a complex with the effector protein, wherein the nucleic acid component binds a target nucleic acid and directs the complex to bind the target nucleic acid, wherein the  CRISPR-Cas effector protein (a) has one or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 C2c2 protein.   The specification of the instant application discloses that the polypeptide of SEQ ID NO: 591 has RNase activity, comprises two HEPN domains between a mixed alpha/beta region, and comprises an HEPN domain near the C-terminal end.  The specification of copending Application No. 16/450,699 discloses a composition comprising a Cas polypeptide having at least 2 HEPN domains, a guide RNA, and a fluorescent-labeled RNA that is not a target, wherein the Cas polypeptide forms a complex with the guide RNA, and wherein the complex binds to a target RNA, as a preferred embodiment of the genus of compositions claimed. Therefore, the composition of claims 16-17, 21-23, 25-26 of the instant application is deemed an obvious variation of the  composition of claims 1-9 of copending Application No. 16/450,699 in view of the preferred embodiments disclosed. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
May 6, 2022